Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 22 and 29 are directed toward the product while claims 14-17 and 20-21 are directed toward the apparatus and claims 23-28 are directed towards a method/ process of producing a tissue-engineered vascular conduit. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because:
Inventions I (apparatus directed towards claims 14-17 and 20-21) and II (product directed towards claims 22 and 29) are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product can be made by another and materially different apparatus, such as one that does not use a printer or a printer that uses other bio compatible materials.
Inventions I (apparatus directed towards claims 14-17 and 20-21) and III (method/ process of producing a tissue-engineered vascular conduit: claims 23-28) are related as apparatus for its practice and process/method of using the apparatus. 
The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as one that does not use bio compatible materials. 
It is noted here that the claim amendment filed 08/16/2021 did not have the proper status identifier for claim 22, which is currently withdrawn. As noted in the Non-Final Action mailed 10/01/2020, claim 22 has been considered withdrawn as non-elected by original presentation. Applicant is encouraged to ensure that all claims have the proper status identifiers in the future in accordance with MPEP 714(II)C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2012/0089238 A1) in view of Murphy et al (US 2014/0093932 A1).
Regarding claim 14, Kang teaches a system for three-dimensionally bioprinting a tissue-engineered scaffold [0006] vascular conduit construct of a surgically implantable anastomosis [0006,0029, 0038], comprising: a computer having a generated three-dimensional assembly model of the tissue-engineered vascular conduit construct [0038] of the surgically implantable anastomosis having a plurality of coaxial vessels converging at one end into an input vessel and converging at another end into output vessel [0038], wherein the generated three-dimensional assembly model of the tissue-engineering scaffold comprises struts [0072, 0074] patterned in a layer-by-layer scaffold, wherein the patterned layered struts are interlaid with cell-laden hydrogel [0052], wherein the cell-laden hydrogel forms a vascular hydrogel conduit which is encompassed by the patterned layered struts [0087-0090]. 
Kang also teaches a hybrid printing control program executable by the computer for printing according to the generated three dimensional assembly model which comprises printing an iteratively manner to manufacture the struts patterned in the layer-by-layer scaffold such that the patterned layered struts are interlaid with the cell-laden hydrogel patterns encompassing the vascular hydrogel conduit [0081,0086-0087]. 
Kang’s invention comprises a (i) printing holding device on which the tissue-engineered vascular hydrogel conduit (32) (ii) a strut printing device using an extruder or dispenser 
Kang further states the they hybrid printing control program iteratively is executed to (j) control the printing holding device to be positioned above the bath (jj) print a layer of the patterned struts using the strut printing device, (jjj) control the printing holding device to be positioned to submerge the printed layer of patterned struts in and out of the bath such that the printed layer of the patterned struts is infiltrated with the prepolymer hydrogel and cell solution from the bath [0082]; and (jv) print and form one of the patterned layers of struts with infiltrated cell-laden hydrogel patterns and the encompassed vascular hydrogel conduit using the cell-laden hydrogel printing device and wherein sterile hybrid bioprinter is further controlled by the hybrid printing control program to maintain high cell viability in the prepolymer hydrogel and cell solution and the tissue-engineered vascular conduit construct [0102, claim 1, 0025-0027]. 
Kang states the polymer used in the printing may include photo-chemical cross linking [0074] and the apparatus taught by Kang uses elements of solid freeform fabrication [0081], however, Kang does not explicitly disclose (iii) a photo-polymerization device. Analogous bioprinter art, Murphy, disclose the use of UV lights to partially or completely cross link the UV cross-linkable materials to form a semi-solid body in tissue constructs [0006, 0008].Therefore it 
Regarding claim 15, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. “In re Otto, 312 F.2d 937, 136 USPQ 458,459 (CCPA 1963); see aIso In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 16, Murphy discusses the photo-polymerization device is configured in the UV range [abstract]. 
Regarding claim 17, Murphy discusses the polymerization is maintained for a time of 1 second to 1 minute [0102]. This overlaps with applicant’s claimed range of 0.5 seconds to 5 minutes. 
Regarding claim 20, Murphy discloses a cooler system (21). One ordinary skilled in the art would recognize a cooler system includes an air blowing mechanism. 
Regarding claim 21, Kang depicts controller in figure 1. Controllers inherently have connections, wires and antennas to connect with the computer and transmit signals. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-17 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           


/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743